IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                     NOS. WR-84,130-01, WR-84,130-02 & WR-84,130-03


                   EX PARTE HAROLD DAVID SHARP JR. , Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
          CAUSE NOS. CCCR-10-3315-A, CCCR-10-3316-A & CCCR-10-3317-A
                        IN THE 220TH DISTRICT COURT
                         FROM COMANCHE COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three

intoxication assault charges and sentenced to imprisonment for twenty years in each case.

       On October 26, 2015, orders designating issues were signed by the trial court. The habeas

records have been forwarded to this Court prematurely. We remand these applications to the 220th

District Court of Comanche County to allow the trial judge to complete an evidentiary investigation

and enter findings of fact and conclusions of law.
       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: November 25, 2015
Do not publish